         Case 2:21-cv-00444-NR Document 10-1 Filed 06/21/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


RACHEL D. BINAKONSKY, on behalf of
herself and all others similarly situated,

                  Plaintiff,
                                                   Civil Action No. 2:21-cv-00444-NR
       v.

JM BRANDS LLC,

                  Defendant.


                                   [PROPOSED] ORDER

       UPON CONSIDERATION of Defendant JM Brands LLC’s (“JM Brands”) Motion to

Dismiss Plaintiff Rachel Binakonsky’s (“Plaintiff”) Complaint, any opposition thereto, and the

record of the case, it is this _____ day of ___________________, 2021, hereby:

       ORDERED that JM Brands’ Motion is GRANTED, and it further

       ORDERED that all claims asserted against JM Brands in Plaintiff’s Complaint are

DISMISSED WITH PREJUDICE.


SO ORDERED.

                                                           ____________________________
                                                           Judge J. Nicholas Ranjan
                                                           U.S. District Court Judge

Copies to:

All counsel of record
